Citation Nr: 0425048	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  02-21 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The appellant he served on active duty from June 7, 1977 
until June 11, 1977.

The appellant initially filed a claim for service connection 
for paranoid schizophrenia in April 1980.  Service connection 
for such was denied in a rating decision dated in May 1980 on 
the basis that schizophrenia preexisted service and was not 
aggravated therein.  The record reflects, however, that the 
veteran was notified by letter dated in June 1980 that 
service connection was established for schizophrenia, but 
that it was less than 10 percent disabling and that 
compensation was not payable.  A claim for an increased 
rating for schizophrenia was received in February 2000.  

The current appeal comes before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a March 
2000 rating decision that denied service connection for 
schizophrenia.  In a notice of disagreement received in 
November 2000, the veteran stated that according to the 1980 
RO letter to him, service connection had been established for 
schizophrenia.  In a subsequent letter to the appellant dated 
in November 2000, the RO conceded its mistake and apologized 
for the unfortunate error, but advised the veteran that the 
rating decision of May 2, 1980 had clearly denied service 
connection for schizophrenia.  In view of the erroneous 
notification in May 1980, the RO decided veteran's claim on 
de novo basis.  The Board will do likewise.  The case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC for further development.  VA will notify 
you if further action is required on your part.


REMAND

The veteran asserts that he schizophrenia which first became 
manifest in service.  He presented testimony upon personal 
hearing before the undersigned Veteran's Law Judge via 
videoconference in March 2004 that he had a very stable, 
normal and average life with no psychiatric problems before 
entering the military.  He testified that within a week or 
two of entering the service, he experienced symptoms that 
included sleepless nights, memory lapses, talking to himself 
and a feeling that he might become confrontational at any 
time.  During the hearing, a March 2004 statement from his 
mother was read purporting to state that she did not recall 
talking to anyone while her son was hospitalized in the 
military, and that she did not provide any information 
concerning his behavior at that time.  The veteran indicated 
that his mother's statement was to be forwarded to the Board.  
This statement has not yet been received.  

The service medical records show that the veteran was 
discharged from active duty of the basis of psychiatric 
disability which was found to have existed prior to service 
and was not aggravated therein.  

Post service clinical records from the North Carolina 
Division of Mental Health show that the veteran was admitted 
in July 1978 on an involuntary commitment and was rendered a 
diagnosis of paranoid schizophrenia upon discharge.  It was 
noted that this was his second admission to that facility.  
An ensuing admission in January 1980 was noted to have been 
prompted by similar symptoms.  Under the circumstances, the 
Board is of the opinion that a VA examination with a medical 
opinion would be helpful to further clarify and provide a 
more comprehensive picture as to the onset of psychiatric 
symptomatology in service.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The appellant should be contacted 
and asked to identify any VA and non-VA 
health care providers who treated him 
The RO should furnish the veteran the 
appropriate release of information 
forms in order to obtain copies of all 
medical records pertaining to treatment 
for psychiatric disability before and 
after service which have not been 
previously submitted, to include his 
first hospitalization at the Cherry 
Hospital which occurred prior to July 
1978.  The veteran should also be 
requested to submit a copy of the March 
2004 statement from his mother in 
support of his claim.

2.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

3.  The veteran should be scheduled for 
examination by a VA psychiatrist to 
determine the nature, severity, and 
etiology of any psychiatric disorder.  
The claims file should be made 
available to the examiner in 
conjunction with the examination.  The 
examiner is requested to obtain a 
detailed clinical history.  The 
examiner should be informed that the 
veteran's mother in a statement not yet 
received reportedly did not recall 
talking to anyone while her son was 
hospitalized in the military, and that 
she did not provide any information 
concerning his behavior at that time.  
Following the examination it is 
requested that the examiner render an 
opinion as to whether it is as likely 
as not that the veteran's current 
psychiatric disorder, of diagnosed, is 
related to service.  If it is 
determined that the psychiatric 
disorder existed prior to service, 
whether it is as likely as not that 
preservice psychiatric disorder 
underwent a chronic increase in 
severity during service beyond natural 
progression.  A complete rational for 
any opinion expressed should be 
included in the report.

4.  Following completion of the 
requested development, the RO should re-
adjudicate the issue in appellate 
status.  If the benefit sought on appeal 
is not granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




